Address by the President of Parliament
Ladies and gentlemen, having welcomed our fellow Members from Bulgaria and Romania, I would like to take a few minutes to assess the work that we have done during the first half of this term in office.
I believe that there is a broad consensus with regard to the increasing importance of the European Parliament and the greater role it is playing. The duties carried out by the European Parliament are now better known and more recognised. We have overcome the challenge of enlargement and solved significant internal problems.
This is due to the work of all of you, of the Secretary-General and of Parliament's Administration. I would like to thank all of you.
I would also like to remind you of the doubts we had thirty months ago about our capacity to operate with more Members, with nine more languages - there are now twelve more languages - and with even more diverse parliamentary cultures.
I believe that we can state now that we have overcome those difficulties and that the enlarged Parliament is working properly. There has been no division between the old and the new Europe.
The Members from the new Member States have integrated perfectly into the different transnational political groups, working within the system and from a European point of view.
We have played an important role in terms of easing East-West tensions, and that has made it possible for us to reach important agreements, the Services Directive being an excellent example.
Members from the ten new Member States have held some of the highest political positions in our Parliament and many of them have acted as rapporteurs.
I hope that they will continue to participate in this integrated fashion in the future.
You will also remember that, at the beginning of the term in office, I told you that the Members' Statute would be a priority. Some of the most experienced Members were rather sceptical, but we now have a Statute that, when it is applied, will guarantee equal treatment amongst Members and transparency in their expenses. It had been a difficult issue that seriously tarnished the European Parliament's image and I believe that we are all very pleased that it has been resolved.
To enable us to operate with more Members, we have had to carry out significant internal reforms. More programming, more selectiveness, more political orientation for debates, quicker position-taking in response to international events and in response to the Commission's decisions and proposals, more efficiency in our delegations in third countries, more dynamic work by our parliamentary committees.
Everybody has contributed in some way to finding and applying original and effective solutions. Thank you to everybody, particularly the Presidents of the political groups, the Vice-Presidents and managers who have worked with me in the Bureau and the committee chairmen. Furthermore, if you will allow me to do so now, I would like to say a very special thanks to the Secretary-General, Mr Priestly, who will be leaving us shortly.
(Loud applause)
Please believe me - and know this as a result of holding this post - that he, Julian, and his fellow workers are the real architects of the day-to-day miracle that keeps this complex institution operating.
In order to make it operate, we have also had to implement a significant real estate policy, which has always caused controversy. We have invested heavily in building work in Brussels and Luxembourg, which my successor will have the pleasure of inaugurating in the near future.
We have acquired buildings in the three cities housing our working headquarters and in the twenty-seven countries in which we have information offices. We are a great power in terms of real estate throughout Europe, and I can tell you that this policy is going to enable us to save EUR 100 million per year compared to a policy of renting, and that will make it possible for us to apply the Members' Statute without having to ask for additional resources from the European taxpayer.
I would like to thank the Vice-President, Mr Onesta, and the Secretary-General's team for the work they have done in this area.
(Loud applause)
You will also remember that, since July 2004, we have been facing the issue of our relations with the other Institutions.
Today, everybody acknowledges that it was at the turbulent time of the Commission's investiture that the European Parliament reached its political maturity.
Why? Simply because it exercised its powers and responsibilities, rejecting proposals it deemed inappropriate.
The European Parliament thus demonstrated that hearings with Commissioners were not mere formalities, that Parliament is not a paper tiger and that it is capable of exercising its powers in a manner that is both demanding and responsible, without causing any crisis.
I truly believe that Parliament, the Commission and the European project emerged stronger from that exercise in parliamentary democracy, something which we can look upon as quite normal today.
Since then, our relations with the Commission have been courteous, frank and cooperative. I would like to say to the Vice-President who is here today that we are grateful for that relationship.
Parliament and the Commission have a duty to cooperate, since our two institutions represent the general European interest. It is our calling to cooperate, because the two of us, in one way or another, represent Europe's general interest. However, we are also the body that controls the Commission, and that sometimes brings us into confrontation.
On occasions the Commission has failed to listen to us, and we have therefore rejected some of its proposals (port services or rail transport). We must therefore be determined to work together more closely on the Commission's annual legislative work programme.
Our relations with the Council have improved as well, though they have been difficult at times.
With regard to the financial perspective, once again I regret that the Member States have not come closer to the ambitious and realistic position drawn up by the European Parliament by means of the ad hoc committee that it was my honour to chair. For the first time, the EP laid out its position before knowing the Council's position.
Parliament and the Council are co-legislators. I believe that we can be satisfied with our portion of the work in this task of co-legislating. We have often reached agreement, except in certain important cases such us the Directive on the patentability of software, where we rejected the Council's common position.
Everybody in Europe also recognises, however, that this Parliament has played a key role, at least with regard to three of the main issues of this half of the term in office.
With regard to the Services Directive, everybody acknowledges that Parliament has rescued the European Union from the difficult situation created as a result of an initial proposal which has been profoundly altered. Parliament has effectively exercised a power of legislative initiative that formally speaking it does not have. But it has not been an amendment, it has been a radical and profound change to the initial proposal.
With regard to REACH, we have facilitated the final compromise.
In relation to the fight against terrorism, we have reached an agreement on data retention which, without our decisive participation together with the British Presidency, would have been difficult to achieve.
We have now dealt with those big legislative issues, and I must warn Parliament that there is a risk of a degree of 'legislative drought', that there is a risk that we will not have any proposals on which to legislate.
We must certainly legislate better - both those who propose legislation and those who amend and approve it - but we must not confuse better regulation with less regulation ...
(Applause)
... and nor must better regulation be to the detriment of the rights - particularly social and environmental rights - laid down in the Community acquis.
Furthermore, at this time of farewell, I must express to you my fear that the Union's drift towards functioning in an intergovernmental manner may lead to a declining role for the European Parliament. We will have to be on our guard in order to prevent that from happening.
Parliament is not just a co-legislator. We do not just pass laws here. We also take initiatives when the circumstances require it. We do so by creating temporary committees or committees of enquiry.
We have created two very important ones. One on alleged CIA activities, which has served to stress the importance of safeguarding the democratic values on which our Union is based and which must serve as an example. We cannot demand that others act in a way that we do not conform to at home.
With regard to the Equitable Life committee, it is clear that we have contributed to establishing who is responsible for a financial disaster which has done serious harm to thousands of European citizens.
Ladies and gentlemen, we have also been intensely concerned with illegal immigration, a problem that affects the socioeconomic balance of Europe, which is at the heart of the values we defend and which causes dramas that affect all of us.
We have sent missions to Ceuta, Melilla, Lampedusa, the Canary Islands, Paris and Malta, and they have made it possible to improve the way illegal immigrants and asylum seekers are treated and reminded governments of their responsibilities in that area. It has been a very important task on the ground, which has been accompanied by very active participation in the reflection on the future of Europe.
You will remember that Parliament approved the Constitutional Treaty by a majority, that, as its President, I defended that position in the referendum debates in various countries - not just in my own - and that, following the French and Dutch 'no' votes, and while many others remained silent, we took important initiatives within the process of reflection in cooperation with the Commission which the German Presidency now considers to be over.
The Conference of Presidents has been particularly committed to this task, visiting each country of the Presidency and holding debates with civil society in each country.
Now is not the time to analyse the seriousness of the crisis facing the Union as a result of the rejection of the Constitutional Treaty. We are all aware of how serious this crisis is. But in my final speech as President, I am going to demand that Parliament be closely involved in the search for a solution, and I am delighted that the German Presidency has informed me that it will ask the European Parliament to appoint a representative for this task, and it is going to ask the same of the Commission and the Member States.
We have launched a whole series of initiatives on our absorption capacity, which we have re-christened 'integration' capacity, and on the cost of not having a Constitution, calling upon the Commission to draw up a report on that subject. We have done so because the vast majority of Members of this Parliament - not all of us, as was demonstrated when we heard the anthem - believe in the need for a political Europe that can play a role internationally as a global player, and I can tell you that there is a very strong desire for Europe in the world, that Europe is appreciated and wanted throughout the world, perhaps more than within Europe itself.
In response to this demand for Europe, we have developed what is now known as parliamentary diplomacy.
I have personally visited various non-Member States to explain what Europe is, to listen to their problems regarding the global world, and with us in particular, and sometimes in order to negotiate. In India, in China, in many Latin American countries, in Africa, in all of the candidate countries and in almost all of the Mediterranean countries.
But I have not been working alone. Our electoral observation activities are very important in the world today.
Are you aware that we have sent thirty-three delegations to twenty-six countries and that two hundred and forty-two Members have taken part in them? Are you aware of the role we have played in Ukraine, in Palestine, in Afghanistan, in the Congo and in Venezuela, just to mention the most important places?
Yes, we can be satisfied with our role in the world. Going out into the world and receiving it here.
The Heads of State of the Union's Member States come here, but, at the invitation of Parliament's President, fifteen Heads of State of other countries have also spoken here, at times that are important for them and for us.
Some of their names show this clearly: Viktor Yuschenko, Hamid Karzai, Mahmoud Abbas, Fuad Siniora, Evo Morales, Ellen Johnson Sirleaf, to name but a few.
In that regard too we have grown in political importance, and that is another reason for us to feel proud of our work in this institution.
We can also be satisfied with the role played by the Sakharov Prize, which does so much to encourage people fighting for freedom, as Alexander Milinkievitch told us in December, or as Leyla Zana reminded me, when she told me in Istanbul how important it has been for her and her cause to be able to come to Strasbourg and to see her picture on television screens across the entire world, and the extent to which we have helped her in her struggle. I therefore regret that we have not been able to receive the Women in White, or Aung San Suu Kyi, the winner of the Sakharov Prize in 1990, who is still under house arrest in her country seventeen years later.
(Applause)
Ladies and gentlemen,
Over these last thirty months, the defence of democratic values and human rights has been consolidated as one of our distinguishing features.
This Parliament is renowned for defending human rights, a central issue in our relations with other countries. Our delegations work intensively in this area and it has also been a feature in all of my official trips.
I have dealt with the issue - sometimes with concrete results - in Colombia, in China, in Tunisia, in Egypt, in Algeria, in Turkey ... And in Lahti, in Finland, I was able to address President Putin openly, telling him that Europe will not trade human rights for energy.
We have also worked to promote cooperation amongst large regional groups.
In the EMPA we have made a significant contribution to the Barcelona process. Unfortunately, however, this has coincided with the increase in tension between the western world and the Islamic world. The EMPA is still the only place where it is possible to adopt common positions in response to conflict situations, as happened in the case of the crisis over the cartoons of Mohammed and the war in Lebanon.
Ladies and gentlemen, we must keep the EMPA alive and active, because Europe's greatest geopolitical problem is its relations with the Islamic world, because the Mediterranean is the most unequal border in the world and because all the problems of our times are concentrated there.
The work of the ACP-EU Joint Assembly has been crucial in terms of preventing Africa from becoming globalisation's forgotten continent.
We have also been determined to establish the Euro-Latin American Parliamentary Assembly, and following intensive work over the summer, it has been established. I hope that Parliament will attach all of the importance to this new instrument for relations between Europe and Latin America that it deserves.
We have overcome distrust and antagonism with national parliaments. We have held systematic interparliamentary conferences, because we have to work together, with Members and Senators of the Parliaments of each country, and I hope that the custom of holding conferences during each Presidency that enable us to work together will continue.
Ladies and gentlemen,
On leaving this high position, I note, like you, that the European Union is seeking an economic and social response to globalisation, the great issue of our times, and many Europeans, many of the citizens whom we represent here, now look upon globalisation more as a risk than as an opportunity. We may or may not regret this, but it is nevertheless the case.
According to Eurostat, 56% were in favour of globalisation in 2003. According to the latest Eurostat survey, that figure now stands at just 37%. A fall of twenty points over three years is undoubtedly a worrying phenomenon.
There are great differences between countries. Not all European countries see it in the same way. I am sure, however, that if each of them had to face the globalised world alone, they would feel very alone, they would feel overwhelmed by the immensity of challenges that we can respond to much more effectively together. Together we can do more, and we must therefore strengthen our Union in the quest for a common energy policy, particularly when we have had such a wake-up call in relation to gas from the East.
So far we have not had an energy policy in Europe. We have only applied our competition policy to the energy sector as if it were like any other sector. That is not enough, however, because the markets, the market, the most efficient market, does not create power, nor security, nor capacity to negotiate with third countries.
I am completely convinced that in tomorrow's world there are two things that are going to be inextricably linked: energy and the environment, and that inextricable partnership is going to provide Europe with a new raison d'etre.
It can also find a new raison d'etre in relation to the problems of immigration, a crucial counterpoint to our demographic weakness. In the short term, Europe's demographic shortfall can only be covered by means of more immigrants. But while we are seeking an immigration policy, desperate people from the under-developed world are risking their lives to try to reach our shores. It is a fantasy to believe that, having removed the internal borders dividing us, having decided not to have borders between us, we can each carry on having our own immigration policy, each of us controlling our own external borders.
We need to tell the Europeans that we need immigrants, but we must be capable of integrating them. No policy for controlling immigration can be successful without the development of countries of origin. Anybody who takes a trip around the Niger arc will understand that perfectly.
The European Union is also seeking own resources. Resources that are genuinely its own. We have dedicated the debate at the last two interparliamentary conferences to this. We need a system that enables us to reach budgetary agreements that are not dominated by short-term considerations of the net balance of each country in purely accounting terms. This way of discussing the financial perspective will never provide the Union with an ambitious budget.
To us as parliamentarians, this is an extremely important issue. Remember that in the early days of parliamentarianism, the saying was 'no taxation without representation'. Well, when it comes to today's construction of the political Europe, perhaps we can say it the other way round: 'no real representation without taxation'
(Applause)
Ladies and gentlemen,
The European citizens expect their Union to contribute to resolving many of the problems affecting their lives. They often believe that Europe is not sufficiently present when it comes to the great issues that no country can resolve alone and that it is too present when it comes to issues of little importance.
As the Commission often reminds us, the European Union needs to increase its legitimacy by producing results by means of good policies. But we have the little problem that good policies do not grow on trees. Good policies come from strong, effective and democratic institutions.
This Parliament, the symbol of representative European democracy, the embryo of the supranational democracy that we are constructing, must therefore continue to improve the way it operates in order to help to relaunch European integration.
Having expressed that wish, I would like to conclude with an imagined dialogue between Jean Monnet and the Spanish poet Antonio Machado, one of our great poets, who died in exile and who wrote a poem every Spaniard knows:
'Everything moves on and everything remains. But the fate of human beings is to move on.'
Yes, Monnet may have replied, people move on, but institutions remain. Nobody can pass on all of their experience to others, and therefore nothing can be done without institutions.
Yes, ladies and gentlemen, everything moves on. But the important thing is not that each of us moves on, but rather that we have institutions that last and that are witnesses to the history we write together.
Yes, ladies and gentlemen, everything remains. Emotions and feelings remain, personally and politically speaking, and that is the most important human capital we have.
Quiet moments remain, which nobody will know about, and formal moments remain, like the European Council meetings that it has been my honour to attend on your behalf. On your behalf I have addressed Heads of State or Government, and I can tell you that we have been heard with more and more attention and we have been invited to participate more and more in their work. That is a satisfaction that I wish to share with you.
It has been a great honour to be President of the European Parliament.
I would like to thank you for your faith in me and I wish my successor every possible success.
Thank you very much.
(The House rose and applauded the speaker)
Mr President, ladies and gentlemen, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, I should like, if I may, to extend warm greetings to Romania and Bulgaria as new members of the European family and welcome the new MEPs from those two countries. This is their home now. We have been working with the Bulgarian and Romanian observers since September 2005, and I feel sure that we will continue to work extremely well together in the years ahead.
As far as our group is concerned, these new accessions constitute a highly significant event. The EU-27 must now face the great challenges of the future head on. I trust it will do so in as unified and, most importantly, as responsible a way as possible.
One thing is for sure: the current Treaties no longer equip us sufficiently for meeting the new reality. What we need, and the sooner the better, is new institutional rules of the game, without which Europe will not be in a position to resolve the major problems facing the continent.
Since your election, two and a half years ago, Mr President, Parliament has made great progress; the powers it now enjoys, the manner in which it performs its duties and its political maturity are clear for all to see.
To cite just two examples, the Services Directive and the REACH regulation on chemicals are two important cases in which Parliament has played a key role. Another positive development is that relations with the Commission have become better defined with the new framework agreement. I have no doubt, Mrs Wallström, that, like Parliament, the Commission will honour all its commitments in this regard.
Europe will only move forward if the European institutions, and in particular the Commission and Parliament, work in an atmosphere of mutual respect and positive cooperation.
Mr President, you have worked hard to strengthen dialogue between the European and national parliaments. This is how we will succeed in convincing the citizens of the importance of action taken jointly by the EU Member States to address their day-to-day concerns. We must step up this partnership and improve its structure. The PPE-DE Group will propose strong initiatives to meet this objective.
During your term of office, Mr President, you have shown that Parliament is capable of functioning effectively with representatives of the 25 Member States, now 27, including the Bulgarian and Romanian observers. In order for this to work even better in the future, you had the wisdom to propose parliamentary reform, which will also help us meet this objective from the moment it is adopted.
You have also succeeded, along with the Luxembourg Presidency, in overseeing the adoption of a Members' Statute, on which I congratulate you. We are all aware that this was a particularly tough task that you had to accomplish.
Mr President - my dear Mr Borrell - you have been a President for all of us. The PPE-DE Group placed its trust in you and you did not let us down. You have always been open to requests made by Members of this House. You have made sure that Parliament's voice has been heard loud and clear, not least in European Council meetings. On behalf of the PPE-DE Group, I should like to thank you most warmly. By way of a good luck message, I should like to borrow the words of Federico García Lorca, who said, excuse my Spanish, 'Caminante, no hay camino. Se hace camino al andar.' [Wanderer, there is no path. The path is made walking.]
(Applause)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, let me start by joining in the congratulations to Mr Daul, who, I think, out of all the people in the plenary today, has taken on the most difficult job. I wish him much success in leading the not entirely straightforward group whose chairman he has now become. May your decisions, my dear Joseph, always be the right ones.
I welcome our new Members from Bulgaria and Romania. We in the Socialist Group in the European Parliament fought like no other in this House for the 1 January 2007 deadline to be retained, for, where the restoration of our continent's unity in freedom, peace and - soon - undivided prosperity was concerned, we believed that the sooner it happened, the better. Today is a good day, for, from now on, our Bulgarian and Romanian friends are officially of our number, and that is also a success for our group.
(Applause)
There are two reasons, as I see it, why it matters that I should say a word of thanks to you, Mr Borrell. I shall start with a word of apology. I have to apologise to you for all the unspeakable meetings of the Conference of Presidents, which you, in the chair, had to sit through and suffer through, enduring me and my temperament, which is, of course, notoriously equable, and which you attempted to keep within bounds as you watched over the proceedings. You did not always get your way, and nor, for that matter, did I, so, speaking personally, I ask your indulgence for all the things I put you through.
I also, however, want to tell you, on behalf of the Socialist Group, that you made an extraordinarily dignified president for this Chamber. Within Europe and outside it, you brought great dignity to representing Europe and earned much respect for so doing. I was told by a member of the European Council that there is not one Head of State or Government who does not, at the councils of Heads of State or Government, listen attentively when Josep Borrell rises to speak, and there are two reasons for this, namely your personal dignity and the intelligent content of your speeches, to both of which, in equal measure, is attributable the fact that you were an outstanding representative of this freely-elected European institution.
We in the Socialist Group voted for you; many Members of this House put their trust in you, new and unknown as you were, and I think I can speak for everyone when I say, today, that you justified that trust in every way.
We, in the Socialist Group, rejoice that you are now returning to our ranks, to become, once more, an ordinary MEP. Everyone who knows you, knows that that is what you will be - an ordinary and unpretentious Member of this House - for you are capable of exercising high office and then returning to the anonymity of the ranks. It is that sort of personal modesty that is perhaps the distinguishing and outstanding characteristic of the personality that is Josep Borrell.
Many warm thanks, then, from me, on behalf of my group, for all that you have done for this House.
(Applause)
on behalf of the ALDE Group. - Mr President, I have to be honest: you were not my group's candidate in 2004. We had proposed Bronisław Geremek, one of the fathers and architects of today's Europe of 27 Member States and a symbol of Europe's reunification. But you have been fair and gentlemanly in your chairmanship of this House: you have treated its Members with courtesy and its business with patience and serenity. As a newcomer to this Parliament, it is not easy to be asked to lead it, and you rose to the challenge. Given the words of Mr Schulz, I wonder whether he fears for his own position should you return to his benches!
(Laughter)
Mr President, particularly I appreciate your commitment to engaging with our citizens. You have invited many of us to join you in your work as an active European in your home country. You have also shown commendable commitment and almost endless energy in promoting the European Union across the continent, and your mission in particular to Europe's young people has marked your work.
However, it has not been limited to the European Union: you have been an active President of this House beyond our shores in your promotion of the Euromed Parliamentary Assembly, in your facilitation of the establishment of a Euro-Latin American Parliamentary Assembly and beyond. Nonetheless, I suspect that your greatest success during your presidency has been overseeing the successful integration of Bulgarian and Romanian Observers into this House.
The presence today of new Members signals the completion of the fifth enlargement of our Union. The sight here today of two new Commissioners, Leonard Orban and Meglena Kuneva - at work since 1 January - warms our hearts, and the presence in the Council of Ministers of two new countries strengthens our Union as it prepares for an important birthday.
Mr President, your predecessor, Pat Cox, put much effort into modernising our House. While recognising the reforms you have promoted, my group would have liked to have seen more reforms in the working of this House. We know that you tried, only to find yourself bound, like Gulliver, at every turn by the bureaucracies of two political groups. Their presence - the stubborn presence of the centuries - hangs heavy on our work. Why should the European Parliament not meet formally every week to receive a report from the Commission? Why should every Member not have a screen on their desks to bring us into the 21st century? Why should our democracy be governed by rules laid down by a 19th century Belgian mathematician called D'Hondt? These rules produce a result that is worked out on a calculator rather than a ballot paper, influenced more by the size and influence of nations than the European commitment and competence of the candidates. It is something we must review if we are to reassert our democratic credibility in this, the 50th year since the signing of the Treaty of Rome, for if we fail to keep up with the times, public disillusion will grow. The appeal of the abhorrent forces of knee-jerk nationalism on the far right may widen.
Therefore, I trust, Mr President, that your successors will engage with all Members of this House in a debate about the organisation of Parliament's affairs in order to preserve and develop the values which you have upheld so courageously in your term as President.
In closing, let me congratulate Mr Daul on his maiden speech as leader of his group. We will no doubt hear far more from him in the years to come.
(Applause)
thar ceann an Ghrúpa UEN. - A Uachtaráin, is mór an onóir dom labhairt i mo theanga dhúchais anseo tráthnóna inniu. Ba mhaith buíochas ó chroí a ghabháil le rialtaisí uilig an Aontais Eorpaigh agus le Feisirí an tí seo as ucht a gcuid tacaíochta chun stádas oifigiúil oibre a bhaint amach don Ghaeilge. Tá cur chun cinn teangacha rí-thábhachtach ó thaobh forbairt iomlán a dhéanamh ar an Aontas Eorpach. Tá ceangal láidir idir éagsúlacht chultúir agus comhoibriú eacnamaíochta san Eoraip agus creidim, a Uachtaráin Borrell, gur éirigh leat an dá aidhm seo a bhaint amach le linn do théarma in oifig an Uachtaráin.
It is a great honour and privilege for me to speak as Gaeilge - in my native tongue - for the first time within this Parliament. I thank you, Mr President, and your services in particular and also the patience and resilience of Mr Priestley and his staff in making this happen on this occasion. As we celebrate this historic occasion from an Irish perspective, we commemorate an even greater historic occasion with the inclusion of Romania and Bulgaria. I welcome my new colleagues as Members of Parliament, as equal, participating, voting and guiding Members of the European Parliament in 2007. I congratulate them on their efforts to ensure that they could meet the criteria set down by the European institutions for them to be part of this wonderful process of peace, prosperity and stability.
Mr President, at the Conference of Presidents I have made my views clear to you with regard to my thanks and appreciation to you for every assistance that you have given to me, to Ireland and to people from Ireland who required assistance at institutional level. Many of my colleagues have quoted different Spanish poets. I can merely quote an old Irish poet who said: 'He came as a stranger and we saw fear, yet through his work, through his time, through his efforts, but most of all through his honesty, he became our friend and now we miss his passing, but most importantly of all, we walk in his footsteps for they lead us to greatness'.
(Applause)
Mr President, ladies and gentlemen, on behalf of the Group of the Greens/European Free Alliance, too, I should like to welcome our fellow Members from Romania and Bulgaria and our new Commissioners. I should also like to thank you, Mr President, for having given us the opportunity to listen to the European anthem again - it truly is the world's finest anthem, and it is always a very moving experience to hear it.
Starting from today, in good times and in bad, our problems, our aspirations and our objectives will also to some extent be yours, and your worries, weaknesses and objectives will also to some extent be ours. We hope that, after accession, the difficult road to reform will continue, even though, unfortunately, I have to say that being a member of the European Union is not always a sufficient guarantee of stability and of any imbalances and problems being eliminated, as the example of some old and new countries - among which I must sadly mention my own - clearly demonstrates.
Mr President, I should like to thank you on behalf of my group, too. You have given a summary in this House of the events of the last two and a half years, which I did not recall being so dense and, in some ways, so dramatic. I wish to thank you on behalf of my group, even though you know that we did not support your election, for reasons that clearly have nothing to do with you as a person, but I specifically wanted to thank you because you have always done your best to make this Parliament a credible forum for debate and to spread its values of democracy and harmony throughout the world.
We often supported you precisely when two majority groups, which, unlike us, voted for you, left you somewhat in the lurch, for example when you wanted to make progress with the Constitution, with the financial perspective and with internal reforms, which sadly remain incomplete.
Today, you are relinquishing your role as President of the European Parliament; no doubt you will assume others, or sit alongside us here, in plenary. Once again, I wish to thank you for your kindness and for your friendship and, if I may say so, also for your affability as a person.
Mr President, at the start of this parliamentary term, I gave the following response to your first speech, in which you set out the broad outlines of your Presidency: 'Your words', I said, 'reinforce our view that we can develop very constructive and cooperative relations with you.' That is exactly how it has proved to be, and I thank you for a number of reasons.
I should first like to commend you for being a genuine progressive. In spite of the constraints of your office and the particular conditions under which you exercised your mandate, you have succeeded in remaining true to our shared ideals. Just a few days ago, in your speech to Humboldt University, you fiercely criticised the trend, and I quote, 'of letting social and fiscal competition develop between our countries, which leads to Europe coming across not as a constructive response to globalisation, but rather as a Trojan horse that undermines social connections.' I share that view. This type of convergence could, on its own, justify the view that we enjoy an excellent relationship.
There is another quality, however, that you have shown and that I should like to highlight. Although they are close in certain areas, your political views do not coincide a great deal with those promoted by my group, and on some issues they are far apart, a case in point being the draft Constitutional Treaty. Yet what we appreciate in you is your ability to listen to different points of view, even on a matter as tricky as this one. It is not that you listen politely against a background of indifference; rather, you listen attentively against a background of respect for the speaker and, by extension, a desire to understand the speaker's motivations.
I am grateful to you for understanding the idea that one can be in favour of the European project whilst being staunchly opposed to a headlong commercial and financial rush forwards, and to the widespread competition that goes with it, which we call liberal Europe. I repeat this today, the day on which we welcome our fellow Members from Romania and Bulgaria: if we want to haul ourselves out of the crisis of confidence - the crisis of common sense, even - afflicting Europe, we need to view the current model with a critical eye. If we call for far-reaching changes, we do so in order that the citizens of our 27 countries might recognise that the Union is theirs. Our criticism is therefore constructive, and I am grateful to you for understanding this.
When we take stock of a term of office of a President of Parliament, there is almost always a defining event or act that stands out, a landmark moment of some kind. If I had to pinpoint that key point in your term of office I would say it was last summer as war was being waged against Palestine and Lebanon. As all politicians should do in such a case, you clearly asked yourself: in my position, what can I do, however modestly, to oppose such an injustice? Your response was to call all the group chairmen back from holiday to do something on Parliament's behalf that the EU-25, at their level, had proved incapable of doing, namely to call for, at the very least, an immediate cease-fire and a return to the rule of international law; you also called for talks to begin aimed at exchanging prisoners and for international negotiations to be held at the earliest opportunity on the basis of all the relevant UN resolutions on the Middle East. Admittedly, we did not change the face of the world with our unanimous resolution, but we at least, thanks to you, saved Europe's honour.
For these reasons, Mr President, I thank you. I hope that your future duties will enable us to pursue our excellent, fruitful cooperation.
(Applause)
on behalf of the IND/DEM Group. - Mr President, bună seara, Romania; добър ден, Bulgaria; welcome, and let me, as the longest-serving Member, show you the House from the inside. 84 % of German laws come from Brussels - an alarming lack of democracy and a de facto suspension of the separation of powers, in the words of Roman Herzog, the former President of Germany. Unfortunately, he is right.
If the EU had to apply for EU membership, it would be told, 'sorry, solve your democratic deficit first'. The core of democracy is normally to hold elections, to have a new majority and then new laws. This core can hardly be found here. Therefore, Romanian and Bulgarian friends, you enter a Parliament with no vivid debates and a planned coronation of our next President.
Welcome to the waste of 22 working days, 50 extra hotel bills, EUR 250 million spent on the travelling circus between Strasbourg, Luxembourg and Brussels, and welcome to the 5 500 votes in a year where it is difficult to know exactly what you voted for.
The D'Hondt system will prevent you from having the most interesting posts and reports. In your committees, young assistants and trainees from the Council will sit behind you with all the secret legislative documents you are not allowed to read. The EU has more than 90 000 pages of law - red tape - which you can never amend as an elected Member of this Parliament. To change anything, you need to go to someone who is not elected. Of 480 million citizens, only the 27 non-elected Commissioners are allowed to put forward proposals for a new law or an amendment to an existing law.
In 2005, we decided more than 3000 different rules in the EU, applying codecision in only 57 cases. Most rules are decided by civil servants in 300 secret working groups in the Council, prepared by another 3000 secret working groups in the Commission.
Dear new colleagues, welcome to a fight for transparency, proximity and democracy. My welcome gift is this new orange handbook with a long list of victories for transparency and a longer list of current tasks. Members from all groups and independents have prepared a 'fair chair' programme for our next President. We could simply have one major seat, cut the travelling circus, introduce vivid debates, vote on major issues and change the D'Hondt system into a fairer system to avoid discrimination against smaller delegations in the big groups, against the smaller groups and against the independents. One million citizens have signed a petition in favour of one place of work, and Mr Poettering will not even allow us to debate the one-seat petition. It is a secret vote tomorrow; use your first vote at 10 o'clock to show your support for one seat and a fair chair.
(ES) Mr Borrell, tomorrow you will have the opportunity to change this system. Thank you very much, Mr President.
Mr President, a President leaves, and a new group arrives - the Identity, Tradition and Sovereignty Group.
I should like to start by thanking the Romanian, Bulgarian, Flemish, Italian, Austrian, British and, of course, French patriots who have enabled us to set up this group. We expect to welcome other brave, clear-sighted MEPs. I should also like to extend my personal congratulations to Mr Daul on his election.
With this group, we shall have greater visibility, resources and powers in this institution and we shall be the mouthpiece for the tens of millions of Europeans, 23 million according to my calculations, who would be without representation here in Parliament were it not for our group.
The national forces are the future of Europe, the true Europe, that of the people and of sovereign nations, that of identities and traditions, as indicated by our group name. To give an example, in the past five years, three patriots have reached the final round in the presidential elections in their respective countries: Mr Siderov in Bulgaria, Mr Tudor in Romania and Mr Le Pen in France, and that is just the beginning. This is indicative of our political significance in both Eastern and Western Europe.
I should like, if I may, Mr President, to commend you, at least at the end of your Presidency, for the fact that, although you may sometimes have been mislead by calumnies that were circulating about some of us, you made a perfectly correct interpretation of both the Rules of Procedure and the declaration that our group drew up, and that, in performing your duties as President, you resisted calls that I find appallingly totalitarian. In what way, ladies and gentlemen, is it unusual that in a democracy, politicians come together to bring their ideas to the fore and to promote their opinions, on which the voters elected them and which they want to hear?
I am appalled by the kind of blurring of boundaries and collusion that goes on between the two major powers in this Chamber, which oppose one another in front of the voters, which present different manifestos and which appear to be rivals and competitors, whilst sharing the same view both on the appointment of a President and on the exclusion of some minority or other that does not share their dominant opinions.
A few words, Mr President, to take stock. It is true that Parliament stood up to the Council and the Commission by making major changes to the Services Directive with the Gebhardt report, as well as to the REACH Directive. I was dismayed that, in what is known as the institutional triangle, the appointment of the Italian Commissioner Mr Buttiglione was overturned. This episode was tantamount to an intellectual and moral witch-hunt, and was, in my view, unworthy of this House. On the other hand, the majority in Parliament suffered several setbacks, in particular on the European Constitution, which was rejected by the French and Dutch people. I hope that this rejection is taken on board.
What will happen in the second half of 2008 under the French Presidency, that is to say under what may be the Presidency of Mr Le Pen, as we all hope?
(Addressing Mr Schulz and Mr Cohn-Bendit who had heckled him)
Yes, Mr Schulz, history has thrown up events more surprising than that. Mr Cohn-Bendit, we have seen even you become an MEP.
What will Europe's energy policy be? What will its immigration policy be? What will Brussels' policy be as regards the liberalisation of public services? We shall make our voice heard on these issues, of course, and on many others besides. Rest assured, ladies and gentlemen, rest assured, Mr President, we will be Parliament's bad conscience, its eagle-eyed critic, the unstinting defender of the European peoples and nations that made our continent and our civilisation great.
(Applause from the speaker's group)
- (SK) We have half of our term in office behind us, and for many of us this has been our first experience in high-level European politics. It would be appropriate to stop and take stock, and perhaps evaluate what we wanted to achieve and what we have in fact managed to achieve.
If I look at the activities of the European Parliament, and the regulations, directives and recommendations we have adopted for Member States and their citizens, I can say that we have been working well, doing an effective job to the benefit of our voters. However, in order to achieve favourable results, we must face up to the realities of the situation and see what it is we have failed to accomplish, or where we have been unable to meet our voters' expectations. I think the main failing is the insufficient acceptance of the ten new Member States. This is particularly apparent in our very poor representation in key positions, the small number of our citizens working in the European Commission and our almost zero representation in EU agencies, not to mention the fact that our citizens are appointed to the lowest positions. I try to justify this situation by our lack of European-level experience. This, however, is no longer true, and I hope that in the second half of the term the situation will be put right. This is not a matter of boosting the profile of individuals, but primarily of accepting the ten new Member States as equal partners, not only with regard to their duties but also their rights.
We have set ourselves the great goal of becoming a global leader and prevailing in competition with major world players such as the USA and China. However, the reality of the situation is quite different. The European Union is unable to identify itself with the goals it has set. We are marking time, and we are at a loss as regards the Constitutional Treaty, even though we know that its adoption would benefit us. Competitiveness depends on our level of advancement in modern technologies, yet young scientists, doctors and engineers are leaving Europe every day, as they lack support here.
President Borrell, these are the last days of your presidency in the European Parliament. Allow me to express my gratitude and respect for your work during what has been a challenging period, involving the accession of the ten new Member States. You have handled many challenging situations with understanding and composure, and you have proved yourself willing to listen patiently to others. I wish you much success in your professional and personal life. This is a significant day for the European Union, not only due to the changing of the guard in key positions in the European Parliament, but also as the day on which the aims of the Treaty of Nice were fulfilled with the accession of Bulgaria and Romania to the European Union. This brings to an end a very important period of political change in Europe. I know from my own experience what a long and exhausting wait it has been for this day to dawn. Meeting accession criteria has also necessitated the adoption of tough and often unpopular measures. We have thereby put an important period behind us. Your participation in the European Parliament, however, will depend on having an active approach, and to this end the experience acquired by the ten new Member States over the previous period may prove helpful .
A warm welcome to everyone whose actions and intentions have been fair and sincere. I wish you stamina, courage and success.
(ES) Mr President, allow me 30 seconds to point out that, as you relinquish the Presidency, only the Spanish MEPs of the People's Party refused to applaud you when all MEPs in this House were paying tribute to you.
As an MEP elected in Spain who did not vote for you either, I want to deplore this attitude, bringing as it does to this House a division whose origins lie elsewhere and that is affecting very much more serious issues.
I want publicly to deplore and to denounce this state of affairs and, like other fellow Members of other political persuasions, to congratulate you, notwithstanding the measure of disagreement between us, and to say how much I regret this attitude on the part of members of the Spanish People's Party, who have remained seated while the rest of the House stood to applaud you.
(The speaker expressed himself in a mixture of Catalan and Valencian)
Thank you very much. Regrettably, your words will not be recorded in the Minutes, because you have used a non-Community language, which I, for my part, have understood perfectly. However, your purpose was, I am sure, not to have your comments recorded in the Minutes but to signal the warmth of your sentiments by using my maternal language, for which I am much obliged.
Mr President, the temperature in this Chamber definitely rose when our new colleagues from Romania and Bulgaria entered the Chamber, and they were helped by a proud and warm feeling. However, we have also felt a rather chilling wind from nationalistic extremists and xenophobic forces that, unfortunately, exist throughout Europe.
(Applause)
This reminds us of the basic common task that we all have, despite party affiliations, to defend and deepen European democracy.
On behalf of the European Commission, I am honoured and pleased to issue a particularly heart-felt and warm welcome to the 53 new Members of the European Parliament from Bulgaria and Romania who join this Assembly today.
Bine aţi venit, Romania!
Добре дошли, Bulgaria!
Many of you have already participated in parliamentary proceedings as observers for more than one year now, and I am sure that you will quickly integrate into the fascinating rhythm of this House. You contribute to the work and enrich the discussions and reflections with the political groups, the committees and also here in plenary. The Commission and its services look forward very much to working together with you.
We, the representatives of the European Union's institutions, have an enormous responsibility vis-à-vis the people in Romania and Bulgaria and their hopes for the future. We must do our utmost to live up to their expectations and to prove that their belief in European integration will bear fruit and make Europe stronger as a whole.
Your role as parliamentarians is crucial in making your countries' membership a success, and communication is key to everything. Therefore, please go local and talk to your constituents, listen to your citizens and show them how you can take their views and concerns into account. Take your time to explain to them how Europe works and how our policies affect their everyday lives, and try to give people a realistic picture of what Europe means and why being a European matters.
The first of January this year was a truly historic moment for all of us, not only for you, the 53 new Members of the European Parliament, who finally saw your countries join the European family, but also for all of us, because the accession of Bulgaria and Romania completed the fifth enlargement of the European Union, which has contributed to peace, prosperity, stability and democracy throughout Europe.
Let me now turn to you, President Borrell Fontelles. During this legislature, you have played a significant role in ensuring the smooth integration of the 162 Members from the 10 new Member States into the working procedures of the European Parliament. You have also helped the Romanian and Bulgarian observers find their way and feel at ease both in Brussels and Strasbourg. In the name of President Barroso and the whole Commission, I would like to thank you for the excellent cooperation our two institutions have had under your presidency, starting with the renegotiation and updating of the framework agreement, and also for your very strong personal commitment, your strong political commitment and tireless efforts to increase the responsibilities of this House to move our common European project forward and to defend our shared values. Whether it has been your important role in finding an agreement on the financial perspective, as chairman of the temporary committee, your personal initiative to reform the working methods of the European Parliament or your visits to third countries, where you relentlessly pleaded the cause of pluralism and democracy, you have left a crucial fingerprint on this House. You will pass on to your successor an assembly which, in the past two and a half years, has successfully demonstrated that it is a reliable and competent partner and which assumed its role as co-legislator with responsibility and authority, be it when finding a compromise on the Services Directive or when the institutions negotiated the important agreement on new chemicals legislation.
In your inaugural speech in 2004, you said that, as President of the European Parliament, your passion for democracy would now be united with your passion for Europe.
On a personal note, let me say that I hope that this marriage of passions will continue for many more years. Let me also say, on a very personal note, how proud I was to be with you on several occasions when we met with young people and how impressed I was by the way you handled those situations. Like everybody else, I have also taken Spanish lessons with varied results, so I would like to say:
(ES) Thank you for everything, and I wish you good luck in performing your new tasks.